Title: To George Washington from William Heath, 17 April 1797
From: Heath, William
To: Washington, George

 

Sir
Roxbury [Mass.] April 17th 1797

When you first ascended the highest seat in the Government of the United States, I could not but address you on an event so auspicious to our Country—Perhaps you might then think that I was pressing myself into notice or seeking for a place—But be assured my honorable Friend, that my heart is now as much attached to you on your retreat from Public Life, as when you Commenced a Career, which from experience I knew, would be advantageous to your Country.
The present situation of the United States is critical, and embarrassing, but it is presumed that the wisdom of her Government is Sufficient to extricate her, with the Blessing of Heaven, from her difficulties, without either the shedding of Blood, or the prostitution of honour.
I am now arrived at Threescore years of age, and I know that my glass is nearly run. I am looking back on those Scenes through which I have been called to pass, and frequently turn over the numerous orders which I had the honor to receive from you when under your immediate Command, and the manner in which they were Executed.
From the Commencement of the American war to this time, I have kept a daily Journal, now swelled to some thousand pages—from this Journal I am now writing memoirs containing Anecdotes, Details of skirmishes, Battles, and other military events during the war. This with the public, and private business incumbent on me engrosses my time.
Heaven only knows whether I shall ever have another opportunity, or the honour of again writing to you—be that as it may, my ardent wishes for your health and happiness, will follow you in your retirement, and be commensurate with my existance in life.
I pray you be pleased to present my best respects to your amiable Lady, with every wish a grateful heart can express, for her health and prosperity.
And now my great and honoured friend, may that kind Providence which has so often Shielded you when in danger, Still hold you in his holy Keeping—Guild the evening of your Days with every necessary comfort and consolation for many years to come and at last receive you to the everlasting reward of the faithful. I have

the honor to be with every Sentiment of respect Sir your most humble Servant

W. Heath

